As filed with the Securities and Exchange Commission on March 11, 2011 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-22228 PNMAC Mortgage Opportunity Fund, LP 27001 Agoura Rd. Suite 350 Calabasas, California 91301 Jeff Grogin, Secretary PNMAC MORTGAGE OPPORTUNITY FUND, LP 27001 Agoura Rd, Suite 350Calabasas, California 91301 Copies to: Richard T. Prins, Esq. Skadden, Arps, Slate, Meagher & Flom LLP Four Times Square New York, New York 10036 (818) 224-7050 Date of fiscal year end: December 31 Date of reporting period:December 31, 2010 Item 1. Reports to Stockholders. PNMAC Mortgage Opportunity Fund, LP Annual Report as of and for the year ended December 31, 2010 PNMAC Mortgage Opportunity Fund, LP Table of Contents Page Financial Statements Statement of Assets and Liabilities 2 Schedule of Investments 3 Statement of Operations 5 Statements of Changes in Partners’ Capital 6 Statement of Cash Flows 7 Financial Highlights 8 Notes to Financial Statements 9 Report of Independent Registered Public Accounting Firm 23 Additional Information 24 Directors and Officers 25 Approval of Investment Management Agreement 28 PNMAC Mortgage Opportunity Fund, LP Statement of Assets and Liabilities December 31, 2010 Assets: Investments, at fair value ($482,797,195) $ Receivable from affiliates Margin deposit Interest receivable Other assets Total assets Liabilities: Securities sold under agreements to repurchase Payable to investment manager Interest payable Payable to affiliates Accrued expenses and other liabilities Total liabilities Partners’ Capital $ Partners’ Capital Consists of: General partner $ Limited partner Total partners’ capital $ The accompanying notes are an integral part of these financial statements. 2 PNMAC Mortgage Opportunity Fund, LP Schedule of Investments December 31, 2010 Description Shares or Principal Amount Fair Value INVESTMENTS – 122.0%* Mortgage Investments – 80.4%* PNMAC Mortgage Co., LLC ^ $ $ PNMAC Mortgage Co. Funding, LLC ^ PNMAC Mortgage Co (FI), LLC ^ Total Mortgage Investments(Cost $310,776,010) Mortgage-Backed Securities– 39.8%* Countrywide Asset Backed Certificates, CWL 2005-11 AF6, 5.05%, due 2/25/36 Countrywide Asset Backed Certificates, CWL 2006-SD2 1A1, 0.58%, due 5/25/46 Ellington Loan Acquisition Trust, ELAT 2007-1 A2A1, 1.23%, due 5/26/37 Vericrest Opportunity Loan Transferee, VOLT 2009-PL1A A, 6.00%, due 8/25/50** PennyMac Loan Trust, PNMAC 2010-NPL1 M2, 5.00%, due 5/1/2050** ^ GSAMP Trust, GSAMP 2006-HE6 A2, 5.41%, due 8/25/2036** Morgan Stanley Capital Inc, MSAC 2007-NC3 A2A, 5.38%, due 5/25/2037** Morgan Stanley Home Equity Loan Trust, MSHEL 2006-2 A3, 4.99%, due 2/25/2036** CitiGroup Mortgage Loan Trust Inc, CMLTI 2007-AHL1 A2A, 5.36%, due 12/25/2036** Novastar Home Equity Loan, NHEL 2007-1 A2A1, 5.42%, due 3/25/2037** SWDNSI Trust Series 2010-2 ^ Total Mortgage –Backed Securities(Cost $164,331,919) Short-Term Investment – 1.8%* BlackRock Liquidity Funds:TempFund Institutional Shares^ Total Short-Term Investment(Cost $7,689,266) TOTAL INVESTMENTS (Cost $482,797,195) (continued) The accompanying notes are an integral part of these financial statements. 3 PNMAC Mortgage Opportunity Fund, LP Schedule of Investments December 31, 2010 Description Shares or Principal Amount Fair Value LIABILITIES – (24.8%)* Securities Sold Under Agreements to Repurchase – (24.8%)* Agreement with Bank of America, 1.85% (Eligible assets are pledged as collateral – see Note 6) $ ) $ ) Agreement with Wells Fargo, 1.01% (Eligible assets are pledged as collateral – see Note 6) ) ) Agreement with CitiGroup Global Markets, 3.55% (Eligible assets are pledged as collateral – see Note 6) ) ) Total Securities Sold Under Agreements to Repurchase ) ) Assets in excess of other liabilities – (2.8%)* TOTAL PARTNERS’ CAPITAL –100.0%* $ *Percentages are stated as a percent of partners’ capital ** Pledged under repurchase agreements (See Note 6) ^Investment represents securities held or issued by related parties All investments are in the United States of America (concluded) The accompanying notes are an integral part of these financial statements. 4 PNMAC Mortgage Opportunity Fund, LP Statement of Operations For the Year Ended December 31, 2010 Investment income Dividend income $ Interest income Other income Total investment income Expenses: Investment advisory fees Interest expense Professional expenses Directors’ fees and expenses Administration and other expenses Insurance expense Custody fees Total expenses Net investment income Net realized and unrealized gain on investments Net realized gain on investments Net unrealized gain on investments Net realized and unrealized gain on investments Net increase in partners’ capital resulting from operations $ The accompanying notes are an integral part of these financial statements. 5 PNMAC Mortgage Opportunity Fund, LP Statements of Changes in Partners’ Capital For the Years Ended December 31, 2010 and 2009 General Limited Partner Partner Total Partners’ capital, December 31, 2008 $ $ $ Contributions - Distributions - (23,114,980 ) (23,114,980 ) Increase (decrease) in partners’ capitalfrom operations: Net investment income Net unrealized loss on investments (59 ) (8,449,452 ) (8,449,511 ) Net increase in partners’ capital from operations Partners’ capital, December 31, 2009 Contributions - Distributions - (67,522,174 ) (67,522,174 ) Increase (decrease) in partners’ capitalfrom operations: Net investment income Net realized gain on investments 85 Net unrealized gain on investments Carried interest (17,688,289 ) - Net increase in partners’ capital from operations Partners’ capital, December 31, 2010 $ $ $ The accompanying notes are an integral part of these financial statements. 6 PNMAC Mortgage Opportunity Fund, LP Statement of Cash Flows For the Year Ended December 31, 2010 Cash flows from operating activities: Net increase in partners’ capital resulting from operations $ Adjustments to reconcile net increase in partners’ capital resulting from operations to net cash used in operating activities: Purchases of Mortgage Investments (300,987,653 ) Proceeds from mortgage investments distributions Purchase of mortgage-backed securities (108,064,648 ) Proceeds from sales and repayment of mortgage-backed securities Accrual of unearned discounts on mortgage-backed securities (7,554,642 ) Net realized gain on investments (28,902,897 ) Net change in unrealized gain on investments (45,291,624 ) Changes in assets and liabilities: Net change in short-term investment (1,773,655 ) Net change in margin deposits (740,994 ) Decrease in interest receivable Increase in other assets (84,003 ) Increase in payable to investment manager Increase in interest payable Increase in payable to affiliate Decrease in accrued expenses and other liabilities (81,724 ) Net cash used in operating activities (124,989,840 ) Cash flows from financing activities: Sale of securities under agreements to repurchase Repayments of securities sold under agreements to repurchase (22,413,400 ) Capital contributions Capital distributions (74,162,066 ) Net cash provided by financing activities Net increase in cash - Cash at beginning of year - Cash at end of year $ - Supplemental cash flow information Interest paid during the year $ Non-cash contributions of mortgage loans to PNMAC Mortgage Co. Funding, LLC $ Non-cash distributions of mortgage loans and mortgage backed securities received from PNMAC Mortgage Co., LLC and PNMAC Mortgage Co. Funding, LLC $ The accompanying notes are an integral part of these financial statements. 7 PNMAC Mortgage Opportunity Fund, LP Financial Highlights For the Years Ended December 31, 2010, 2009, and for the period August 11, 2008 (commencement of operations) through December 31, 2008 For the year ended December 31, 2010 SUPPLEMENTAL DATA AND RATIOS Total General Partner(1) Limited Partner Total return (2) Before carried interest % % % Carried interest (4) - % % ) After carried interest % % % Internal rate of return (3) % % % Ratio of net investment income to weighted average partners’ capital % % % Ratio of expenses to weighted average partners’ capital (1) % ) % ) % ) Carried Interest - % % ) Ratio of expenses and carried interest to weighted average partners’ capital %) % % ) Partners’ capital, end of year $ $ $ Portfolio turnover rate(7) % For the year ended December 31, 2009 SUPPLEMENTAL DATA AND RATIOS Total General Partner(1) Limited Partner Total return (2) % % % Internal rate of return (3) % % % Ratio of net investment income to weighted average partners’ capital % % % Ratio of expenses to weighted average partners’ capital (1) % ) % ) % ) Partners’ capital, end of year $ $ $ Portfolio turnover rate(7) % For the period from August 11, 2008 (commencement of operations) to December 31, 2008 SUPPLEMENTAL DATA AND RATIOS Total General Partner(1) Limited Partner Total return (2) (5) % ) % ) % ) Internal rate of return (3) % ) % ) % ) Ratio of net investment income to weighted average partners’ capital (6) % % % Ratio of expenses to weighted average partners’ capital (1)(6) % ) % ) % ) Partners’ capital, end of period $ $ $ Portfolio turnover rate (5) (7) % (1)In accordance with the Partnership Agreement, not all expenses are allocated to the General Partner (see Note 8). (2)Total return is calculated for each partner class taken as a whole.An investor’s return may vary from these returns based on different fee arrangements (as applicable) and the timing of capital transactions. (3)Internal rate of return is computed based on the actual dates of the cash inflows (capital contributions), outflows (distributions) with the exception of distributions declared but not paid net of carried interest on a life-to date basis. (4)The carried interest is allocated (and subsequently distributed) by the Master Fund to the General Partner as allocable shares of the Master Fund’s gains. (5)Amounts for the period from August 11, 2008 (commencement of operations) to December 31, 2009 are not annualized. (6)Annualized. (7)Portfolio turnover rates do not include non-cash contributions or non-cash distributions from Mortgage Investments. The accompanying notes are an integral part of these financial statements. 8 PNMAC Mortgage Opportunity Fund, LP Notes to Financial Statements As of and For the Year Ended December 31, 2010 Note1—Organization PNMAC Mortgage Opportunity Fund, LP (the “Master Fund”) is a limited liability partnership organized under the laws of the state of Delaware.The Master Fund is registered under the Investment Company Act of 1940, as amended.Interests in the Master Fund were issued solely in private placement transactions that do not involve any “public offering” within the meaning of Section 4(2) of the Securities Act of 1933, as amended.The investment objective of the Master Fund is to achieve attractive total returns by capitalizing on dislocations in the mortgage market through opportunistic investments primarily in U.S. residential mortgages and related assets, instruments, and entities. The Master Fund is managed by PNMAC Capital Management, LLC (the “Investment Manager”).The Investment Manager is a registered investment adviser with the Securities and Exchange Commission (“SEC”).The general partner of the Master Fund is PNMAC Opportunity Fund Associates, LLC (the “General Partner”), a Delaware limited liability company.Both the Investment Manager and General Partner are controlled subsidiaries of Private National Mortgage Acceptance Company, LLC. The Master Fund operates as a master fund in a master-feeder fund structure.The Master Fund acts as a central investment mechanism for (i) PNMAC Mortgage Opportunity Fund, LLC (the “Fund” or “Limited Partner”) and (ii) the General Partner.The Fund owned 99.99% of the Master Fund at December 31, 2010 and is the sole limited partner.The General Partner has the exclusive right to conduct the operations of the Master Fund. The Master Fund conducts its operations through investments in mortgage-backed securities, PNMAC Mortgage Co., LLC, PNMAC Mortgage Co. Funding, LLC and PNMAC Mortgage Co (FI), LLC (collectively, the “Mortgage Investments”). · PNMAC Mortgage Co., LLC is a wholly owned limited liability company.PNMAC Mortgage Co., LLC acquires, holds and works out distressed U.S. residential mortgages. · PNMAC Mortgage Co. Funding, LLC is a wholly owned limited liability company.PNMAC Mortgage Co. Funding, LLC acquires, holds and works out distressed U.S. residential mortgages, and owns mortgage-backed securities resulting from securitization of such mortgage loans. · PNMAC Mortgage Co (FI), LLC is an investment company that was formed to pool investor capital and take an interest in the proceeds of FNBN I, LLC (“FNBN”).FNBN is a limited liability company formed to own a pool of residential loans in partnership with the Federal Deposit Insurance Corporation (the “FDIC”).The pool of residential loans had an unpaid principal balance totaling $558 million at the inception of FNBN.The FDIC owns a substantial participation interest in the proceeds of the loans held by FNBN that depends on the amount of proceeds collected; the remaining share is owned by PNMAC Mortgage Co (FI), LLC. As market conditions permit, PNMAC Mortgage Co., LLC may transfer the mortgage loans it owns to the Master Fund to be securitized for financing purposes or sale.The Master Fund may hold interests in pools of such securitized mortgages and invests directly in other mortgage-related investment securities. At December 31, 2010, the Master Fund owned ­­­­100% of PNMAC Mortgage Co., LLC, 68.9% of PNMAC Mortgage Co (FI), LLC, and 100% of PNMAC Mortgage Co. Funding, LLC. The Master Fund began operations on August 11, 2008 and will continue in existence through December 31, 2016, subject to three one-year extensions by the Investment Manager at its discretion, in accordance with the terms of the Limited Partnership Agreement governing the Master Fund. 9 PNMAC Mortgage Opportunity Fund, LP Notes to Financial Statements As of and For the Year Ended December 31, 2010 Note2—Significant Accounting Policies The Master Fund prepares its financial statements in accordance with accounting principles generally accepted in The United States of America (“U.S. GAAP”).The Master Fund reports its investments in the Mortgage Investments in accordance with the Special Rules of General Application to Registered Investment Companies topic of the Codification as codified in the Financial Accounting Standards Board’s (“FASB”) Accounting Standards Codification (the “Codification”) and the AICPA Audit and Accounting Guide: Investment Companies.These rules do not permit the Master Fund to consolidate its ownership interest in such investments.Following are the significant accounting policies adopted by the Master Fund: Use of Estimates The preparation of financial statements in conformity with U.S. GAAP requires management to make estimates and assumptions that affect the reported amount of assets and liabilities, recognition of distribution income and disclosure of contingent assets and liabilities at the date of the financial statements.Actual results could differ from those estimates. Fair Value The Fund carries its investments at their estimated fair values with changes in fair value recognized in current period results of operations. The Fund applies the hierarchy described in the Fair Value Measurements and Disclosures topic of the Codification, which prioritizes the inputs to valuation techniques giving the highest priority to readily available unadjusted quoted prices in active market for identical assets (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements) when market prices are not readily available or reliable. Each financial instrument’s level assignment within the valuation hierarchy is based upon the lowest level of input that is significant to the fair value measurement for that particular instrument.The three levels of the hierarchy are described below: Level 1 – Quoted prices in active market for identical securities. Level 2 – Prices determined using other significant observable inputs. Observable inputs are inputs that other market participants would use in pricing a security. These may include quoted prices for similar securities, interest rates, prepayments speeds, credit risk and others. Level 3 – Prices determined using significant unobservable inputs. In situations where quoted prices or observable inputs are unavailable (for example, when there is little or no market activity for an investment at the end of the period), unobservable inputs may be used.Unobservable inputs reflect The Fund’s own assumptions about the factors market participants would use in pricing an investment, and would be based on the best information available. Changes in valuation techniques may also result in transfer in or out of an investment’s assigned level within the hierarchy. Most of the Fund’s assets are not actively traded and are considered illiquid.As a result, estimating the assets’ fair values is subject to uncertainties regarding the assumptions market participants would use to value the assets.Due to the inherent uncertainty of estimating fair values for assets that are not actively traded, the estimated fair value of the Fund’s investments may differ significantly from the value that may be realized if the Fund is liquidated and this difference could be material. Short-term Investment Short-term investment represents an investment in money market funds are valued at the number of shares multiplied by the value per share published by the manager of the money market funds on the valuation date.Accordingly fund manager classifies the short-term investment as a “Level 1” financial statement item.Fair value of such funds also include assessment of liquidity and credit risk, including lockout provisions, if any, related to these funds. 10 PNMAC Mortgage Opportunity Fund, LP Notes to Financial Statements As of and For the Year Ended December 31, 2010 Mortgage-Backed Securities Mortgage-backed securities transactions are recorded on the trade-date basis. Changes in fair value are recognized in current period results of operations. Mortgage-backed securities are valued using broker indications of value.The estimates of value are evaluated by the Investment Manager’s Capital Markets staff and are reviewed and approved by its senior management Valuation Committee.The Investment Manager’s review is for the purpose of evaluating the reasonableness of the brokers’ valuations.The Investment Manager’s evaluations of broker indications of value may result in the broker modifying its indications of value.However, the Investment Manager does not intend to independently adjust the brokers’ indications of value.Accordingly, Fund management classifies the fair value measurements it develops for Mortgage-Backed Securities as “Level 3” financial statement items. Mortgage Investments Mortgage Investments have been estimated by management in the absence of readily determinable fair values. These Mortgage Investments are valued based on the proportionate share of the discounted cash-flow projections of the underlying assets and liabilities of FNBN I, LLC, PNMAC Mortgage Co., LLC, and PNMAC Mortgage Co. Funding, LLC (“Mortgage Companies”) given that the loans or loan participation interest held by the Mortgage Companies, including related concentration risks, represent substantially all of the net asset value held by these entities. The Mortgage Companies value their investments in mortgage loans based on whether they are committed to be sold.Loans which are committed to be sold are valued at their quoted market price or market price equivalent. Mortgage loans that are not committed to be sold are recorded at their estimated fair value, which is approximated using a discounted cash flow valuation model.Inputs to the model include current interest rates, loan amount, payment status, property type, forecasts of future interest rates, home prices, prepayment speeds, defaults and loss severities.Accordingly, the Fund’s Manager classifies the Mortgage Investments as “Level 3” financial statement items.The estimates of value are evaluated by our Manager’s Capital Markets staff and are reviewed and approved by its senior management Valuation Committee.Changes in the estimated fair value of mortgage loans are recognized in current period results of operations.All changes in fair value, including changes arising from the passage of time, are recognized as a component of change in fair value of investments. PNMAC Mortgage Co (FI), LLC’s operating agreement with the FDIC governing its investment in FNBN limits PNMAC Mortgage Co (FI), LLC’s ability to transfer any of its rights or interests in FNBN.PNMAC Mortgage Co (FI), LLC may only transfer all or any part of its interest or rights if (i) the transferee is a qualified transferee and (ii) it first obtains prior written consent of the FDIC.The contract specifies that the consent shall not be unreasonably withheld, delayed or conditioned, if the transferee is a qualified transferee. Securities Sold Under Agreements to Repurchase Securities sold under agreements to repurchase represent the discounted value of the borrowings using the rate required to finance such borrowings as of period end.Accordingly, the Fund’s Manager has classified securities sold under agreements to repurchase as “Level 3” financial instruments. Interest Income Interest income is accrued as earned.Unamortized premiums and unearned discounts are amortized and accrued to interest income as an adjustment of the instruments’ yields using the interest method.Yields are estimated using market prepayment expectations for similar securities. Dividend Income Dividend income is recorded on the ex-dividend date or, using reasonable diligence, when known to the Master Fund. 11 PNMAC Mortgage Opportunity Fund, LP Notes to Financial Statements As of and For the Year Ended December 31, 2010 Expenses The Master Fund is charged for those expenses that are directly attributable to it, such as, but not limited to, advisory and custody fees.Expenses that are not directly attributable to the Master Fund are generally allocated among the entities in proportion to their respective capital commitments.All general and administrative expenses are recognized on the accrual basis of accounting. Income Taxes The Master Fund has elected to be treated as a partnership for federal income tax purposes.Each partner is responsible for the tax liability or benefit relating to such partner’s distributive share of taxable income or loss.Accordingly, no provision for federal income taxes is reflected in the accompanying financial statements. Management’s assessment of the requirement to provide for income taxes also includes an assessment of the liability arising from uncertain income tax positions.Management has concluded that there is no tax liability resulting from unrecognized tax benefits relating to uncertain income tax positions taken on the tax return for the fiscal year ended December 31, 2009 or expected to be taken on the tax returns for the fiscal year ended December 31, 2010.The Master Fund is also not aware of any tax positions for which it is reasonably possible that the total amounts of unrecognized tax benefits will significantly change in the next twelve months.In developing its conclusion, management of the Master Fund has analyzed all tax years that are open for examination by the relevant income taxing authority. As of December 31, 2010, open Federal and state income tax years include the tax year ended December 31, 2010 through 2008.The Master Fund has no examination in progress. If applicable, the Master Fund will recognize interest accrued related to unrecognized tax benefits in “interest expense” and penalties in “other expenses” on the statement of operations. No distributions will be made by the Master Fund to cover any taxes due on Limited Partners’ investments in the Master Fund.Investors may not redeem capital from the Master Fund, and they must have other sources of capital available to them in order to pay such taxes. Partners’ Capital Net profits or net losses of the Master Fund for each month are allocated to the capital accounts of partners as of the last day of each month in accordance with partners’ respective investment ownership percentages of the Master Fund.Net profits or net losses are measured as the net change in the value of the partners’ capital of the Master Fund during the fiscal period, before giving effect to any repurchases of interest in the Master Fund, and excluding the amount of any items to be allocated to the capital accounts of the partners of the Master Fund, other than in accordance with the partners’ respective investment ownership percentages. Capital Distributions and Carried Interest Distributions are made in accordance with the following distribution priorities but may be recalled by the Master Fund for purposes of making new investments until December 31, 2011.Following is a summary of capital distribution priorities: 1. First, 100% to such Limited Partner until such Limited Partner has received 100% of such Limited Partner’s capital contributions (irrespective of whether such capital contributions were used to make investment, pay management fees and expenses or any other purpose); 2. Second, 100% to such Limited Partner, until such Limited Partner has received a preferred return on the amounts described in (1) above calculated at a rate of 8%, compounded annually; 3. Third, 100% to the General Partner until the General Partner has received an amount equal to 20% of the profits distributed to the Limited Partner pursuant to (2) above; and 4. Thereafter, (i) 80% to such Limited Partner and (ii) 20% to the General Partner (the “Carried Interest”). 12 PNMAC Mortgage Opportunity Fund, LP Notes to Financial Statements As of and For the Year Ended December 31, 2010 The Carried interest is allocated (and subsequently distributed) by the Master Fund to the General Partner as allocable shares of the Master Fund’s gains. Indemnifications Under the Master Fund’s organizational documents, its officers and directors are indemnified against certain liabilities arising out of the performance of their duties to the Master Fund.In addition, in the normal course of business, the Master Fund may enter into contracts that provide general indemnification to other parties.The Master Fund’s maximum exposure under these arrangements is unknown, as this would involve future claims that may be made against the Master Fund that have not yet occurred, and may not occur.However, the Master Fund has not had prior claims or losses pursuant to these contracts and expects the risk of loss to be remote. Recent Accounting Pronouncements In January 2010, the FASB issued an Accounting Standards Update (“ASU”) ASU 2010-06 to the Fair Value Measurements and Disclosure topic of the ASC.The update requires additional disclosures about the transfers of classifications among the fair value classification levels and the reasons for those changes and separate presentation of purchases, sales, issuances and settlements in the presentation of the roll forward of Level 3 assets and liabilities.The ASU also clarifies disclosure requirements relating to the level of disaggregation of disclosures relating to classes of assets and liabilities and disclosures about inputs and valuation techniques used to measure fair value for both recurring and nonrecurring fair value estimates for Level 2 or Level 3 assets and liabilities.The requirements of the ASU are effective for interim and annual disclosures for interim and annual reporting periods beginning after December 15, 2009, except for disclosures about purchases, sales, issuances and settlements in the roll forward of activity in Level 3 fair value estimates.Those disclosures are effective for interim and annual reporting periods for fiscal years beginning after December 15, 2010.The adoption of this ASU did not have a material effect on the Master Fund’s financial statements. Note3—Fair Value of Investments Following is a summary of financial statement items that are measured at estimated fair value on a recurring basis for the year ended December 31, 2010: Total Level 1 Level 2 Level 3 Assets Short-term investment $ $ $
